UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT


                            No. 01-20492
                          Summary Calendar



                            GARY FARMER,

                                               Plaintiff-Appellant,

                               versus

               HALLIBURTON COMPANY, doing business as
                     Halliburton Energy Services

                                                Defendant-Appellee.

_________________________________________________________________

           Appeal from the United States District Court
                for the Southern District of Texas
                           (H:98-CV-3285)
_________________________________________________________________
                         November 26, 2001

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges:

PER CURIAM:*

     Gary Farmer appeals from the final judgment, following two

summary judgments, on his claims for age discrimination under §

5.01 of the Texas Commission on Human Rights Act, Tex. Labor Code

Ann. § 21.051, the Age Discrimination in Employment Act (AEDA), 29

U.S.C. §§ 621-634, and § 510 of the Employment Retirement Income

Security Act (ERISA), 29 U.S.C. § 1140.    We affirm the judgment of

the district court for essentially the reasons stated in the

district court’s detailed 27 September 2000 and 12 April 2001

opinions.

*
     Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     For Farmer’s ERISA claim, and assuming Farmer established a

prima     facie    case,    Halliburton       provided          a    legitimate     non-

discriminatory reason for its selection of Jamail over Farmer to

hold the new Travel Manager position created by Halliburton’s 1996

Shared Services Initiative (SSI), and the three year age difference

between    Farmer    (51)    and    Jamail    (48)    was    insignificant         under

O’Connor v. Consol. Coin Caterers Corp., 517 U.S. 308 (1996).

Consequently,       the    inference    of    pretext       was      insufficient     to

withstand    summary       judgment.         Also,    Halliburton         provided     a

legitimate, non-discriminatory reason for including Farmer in the

reduction-in-force (RIF) that resulted from the SSI, and Farmer’s

evidence of pretext was insufficient.

     Claims of age discrimination under the ADEA and the Texas

Commission    on    Human    Rights    Act    are    analyzed        under   the    same

analytical framework — the one announced in McDonnell Douglas Corp.

v. Green, 411 U.S. 792 (1973).          See Evans v. City of Houston, Tex.,

246 F.3d 344, 348 (2001).          The district court correctly concluded:

Halliburton’s       justification      for   its     decision        to   hire    Jamail

(because     he    was     more    qualified)        was    a       legitimate,     non-

discriminatory       reason;      Farmer’s   evidence       was      insufficient     to

establish pretext; and Farmer failed to establish a prima facie

case with respect to the RIF, because he did not raise a factual

issue as to whether Farmer was included in the RIF based on

impermissible age discrimination. Rather, as the district court

noted, Farmer raised claims more properly raised for his ERISA

claim.    See Hazen Paper Co. v. Biggins, 507 U.S. 604, 612 (1993).

                                                                           AFFIRMED


                                         2